Citation Nr: 1035556	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  97-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Finn, Associate Attorney


INTRODUCTION

The Veteran had active military service from November 1964 to 
November 1967.

This case was previously before the Board of Veterans' Appeals 
(Board) in July 2000, May 2004, December 2006, and May 2009.

In May 2009, the Board remanded the case for consideration of 
TDIU due to service-connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Here, the service-connected disabilities consist of an anxiety 
disorder rated 70 percent disabling and gastritis rated 10 
percent disabling.

In May 2009, the Board remanded the issue of TDIU to afford the 
Veteran a VA examination to determine the current severity of 
this service-connected disabilities and to determine "whether it 
[was] at least as likely as not that the Veteran [was] unable to 
obtain or maintain a substantially gainful occupation as a 
consequence of these two disabilities alone."  The Veteran was 
afforded two VA examinations in March 2010 to address the 
severity of his psychiatric and gastrointestinal disabilities; 
however, the March 2010 VA examiners only separately addressed 
the impact that the service-connected anxiety disorder and 
gastritis had on the Veteran's occupational functioning 
separately and did not consider the aggregate impact of the 
service-connected disabilities on the Veteran's occupational 
functioning.

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA failed to assure compliance with the Board's 
May 2009 remand instructions, and because to date the VA 
examiners have not provided a satisfactory opinion regarding 
whether the service-connected disabilities render him 
unemployable, the claim must again be remanded for an additional 
opinion.  Id.  As such, the Board has no discretion and must 
again remand this claim.

Accordingly, further medical development concerning the Veteran's 
service-connected disabilities is needed, in order to determine 
if the service-connected conditions, alone, render him 
unemployable.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  
Consequently, the RO should arrange for the Veteran to undergo VA 
examination with an appropriate examiner to evaluate his service-
connected disabilities and for an opinion on whether they, alone, 
render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent, 
outstanding records, schedule the Veteran 
for an appropriate VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner should 
opine as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities, either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.  

2.  After completion of the above 
development, the Veteran's claim for 
entitlement to TDIU should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

